COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Franklin Carl Jones v. The State of Texas

Appellate case number:    01-12-00827-CR

Trial court case number: 977894

Trial court:              185th District Court of Harris County

        We dismissed this appeal for want of jurisdiction on October 4, 2012. On October 10,
2012, appellant filed a “Motion for Extention [sic] of Time to File Appellant’s Brief.” On
November 5, 2012, appellant filed another “Motion for Extension of Time to Prepare Brief,”
accompanied by a letter to the Clerk of this Court. In the letter, appellant states that he has
enclosed “a motion for extension of time and to file his motion for reconsideration.” Appellant
then “pray[s] that this time of extension be granted to finish [his] brief and motion for extension
of time to file [his] motion for reconsideration.”
        Although appellant does not request an extension of time to file a motion for rehearing or
for reconsideration in the motion, we construe the letter as a motion for extension of time to file
a motion for rehearing. See TEX. R. APP. P. 49.8.
       Accordingly, we GRANT appellant’s motion for extension of time to file a motion for
rehearing. See id. Appellant’s motion for rehearing is due on or before December 3, 2012.
        Further, we DISMISS appellant’s “Motion for Extention [sic] of Time to File Appellant’s
Brief” and “Motion for Extension of Time to Prepare Brief” as moot.
       It is so ORDERED.

Judge’s signature: /s/ Justice Jennings
                    Acting individually     Acting for the Court


Date: November 16, 2012